Exhibit 10.7
 
REGISTRATION RIGHTS AGREEMENT
 
 
THIS REGISTRATION RIGHTS AGREEMENT, is by and between WPCS International
Incorporated, a Delaware corporation (the "Company"), Hak-Fong Ma and Robert
Winterhalter (individually a "Holder" and collectively the "Holders").
 
WHEREAS, pursuant to a Membership Interest Purchase Agreement between the
Company, Max Engineering LLC, a Texas limited liability company, and the
Holders, dated as of the date hereof (the “Acquisition Agreement”), (i) the
Company issued to the Holders an aggregate of 17,007 shares of common stock,
$.0001 par value of the Company (the “Initial Shares”), and (ii) after the first
and second anniversary of the Closing thereunder the Company may issue to the
Holders additional shares of common stock, $.0001 par value of the Company  (the
“Additional Shares”)(the shares of stock issued under (i) and (ii) are
collectively, the “Common Stock”); and
 
WHEREAS, pursuant to the terms of and in order to induce the Holders to enter
into the Acquisition Agreement, the Company and the Holders have agreed to enter
into this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Holders hereby agree as follows:
 
1.           Mandatory Registration.  The Company shall file a registration
statement with the Securities and Exchange Commission (the “SEC”) which seeks to
register the shares of Common Stock issuable to the Holders upon consummation of
the Acquisition Agreement (the "Registerable Securities") under the Securities
Act of 1933 (the “1933 Act”), no later than forty-five (45) days after the date
of receipt of written demand of the Holders.  The Company will use its best
efforts to cause such registration statement to be declared effective by the SEC
within one hundred twenty (120) days after the initial filing with the SEC.  In
the event the Company intends to file a registration statement under the 1933
Act (other than on Form S-4, S-8 or other inapplicable form), the Company shall
provide written notice to the Holders of such intent.  The Holders shall have a
period of five (5) business days to notify the Company in writing if the Holders
wish to have their Registrable Securities included in such registration
statement, in which case the Registrable Securities shall be included.  It is
agreed and understood that the Company may only be able to register the Initial
Shares until such time as the Additional Shares have been issued, at which time
they may also be registered.
 
2.           Cooperation with Company.  The Holders will cooperate with the
Company in all respects in connection with this Agreement, including, timely
supplying all information reasonably requested by the Company and executing and
returning all documents reasonably requested in connection with the registration
and sale of the Registerable Securities, at no expense to the Holders.
 
 
 

--------------------------------------------------------------------------------

 
3.           Registration Procedures.  If and whenever the Company is required
by any of the provisions of this Agreement to use its best efforts to effect the
registration of any of the Registerable Securities under the 1933 Act, the
Company shall (except as otherwise provided in this Agreement), as expeditiously
as possible:
 
a.           prepare and file with the SEC a registration statement and shall
use its best efforts to cause such registration statement to become effective
and remain effective until all the Registerable Securities are sold or become
capable of being publicly sold without registration under the 1933 Act.
 
b.           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the 1933 Act with respect to the sale or other
disposition of all securities covered by such registration statement whenever
the Holder or Holders of such securities shall desire to sell or otherwise
dispose of the same (including prospectus supplements with respect to the sales
of securities from time to time in connection with a registration statement
pursuant to Rule 415 of the SEC);
 
c.           furnish to each Holder such numbers of copies of a summary
prospectus or other prospectus, including a preliminary prospectus or any
amendment or supplement to any prospectus, in conformity with the requirements
of the 1933 Act, and such other documents, as such Holder may reasonably request
in order to facilitate the public sale or other disposition of the securities
owned by such Holder;
 
d.           use its best efforts to register and qualify the securities covered
by such registration statement under such other securities or blue sky laws of
such jurisdictions as each Holder shall reasonably request, and do any and all
other acts and things which may be necessary or advisable to enable such Holder
to consummate the public sale or other disposition in such jurisdiction of the
securities owned by such Holder, except that the Company shall not for any such
purpose be required to qualify to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified or to file therein any general
consent to service of process;
 
e.           use its best efforts to list such securities on any securities
exchange on which any securities of the Company is then listed, if the listing
of such securities is then permitted under the rules of such exchange;
 
f.           enter into and perform its obligations under an underwriting
agreement, if the offering is an underwritten offering, in usual and customary
form, with the managing underwriter or underwriters of such underwritten
offering;
 
g.           notify each Holder of Registerable Securities covered by such
registration statement, at any time when a prospectus relating thereto covered
by such registration statement is required to be delivered under the 1933 Act,
of the happening of any event of which it has knowledge as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and
 
 
2

--------------------------------------------------------------------------------

 
h.           furnish, at the request of any Holder on the date such Registerable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such Registerable Securities are not being sold through
underwriters, on the date the registration statement with respect to such
Registerable Securities becomes effective, (i) an opinion, dated such date, of
the counsel representing the Company for the purpose of such registration,
addressed to the underwriters, if any, and to the Holder making such request,
covering such legal matters with respect to the registration in respect of which
such opinion is being given as the Holder of such Registerable Securities may
reasonably request and are customarily included in such an opinion and (ii)
letters, dated, respectively, (1) the effective date of the registration
statement and (2) the date such Registerable Securities are delivered to the
underwriters, if any, for sale pursuant to such registration from a firm of
independent certified public accountants of recognized standing reasonably
selected by the Company, addressed to the underwriters, if any, and to the
Holder making such request, covering such financial, statistical and accounting
matters with respect to the registration in respect of which such letters are
being given as the Holder of such Registerable Securities may reasonably request
and are customarily included in such letters.
 
4.           Expenses.  All expenses incurred in any registration of the
Holders' Registerable Securities under this Agreement shall be paid by the
Company, including, without limitation, printing expenses, fees and
disbursements of counsel for the Company, expenses of any audits to which the
Company shall agree or which shall be necessary to comply with governmental
requirements in connection with any such registration, all registration and
filing fees for the Holders' Registerable Securities under federal and State
securities laws, and expenses of complying with the securities or blue sky laws
of any jurisdictions pursuant to Section 3(h)(i); provided, however, the Company
shall not be liable for (a) any discounts or commissions to any underwriter; (b)
any stock transfer taxes incurred with respect to Registerable Securities sold
in the Offering or (c) the fees and expenses of counsel for any Holder, provided
that the Company will pay the costs and expenses of Company counsel when the
Company's counsel is representing any or all selling security holders.
 
5.           Indemnification.  In the event any Registerable Securities are
included in a registration statement pursuant to this Agreement:
 
a.           Company Indemnity.  Without limitation of any other indemnity
provided to any Holder, to the extent permitted by law, the Company shall
indemnify and hold harmless each Holder, the affiliates, officers, directors and
partners of each Holder, any underwriter (as defined in the 1933 Act) for such
Holder, and each person, if any, who controls such Holder or underwriter (within
the meaning of the 1933 Act or the Securities Exchange Act of 1934 (the
"Exchange Act")), against any losses, claims, damages or liabilities (joint or
several) to which they may become subject under the 1933 Act, the Exchange Act
or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
"Violation"):  (i) any alleged untrue statement of a material fact contained in
such registration statement including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the 1933 Act, the Exchange Act,
or any state securities law or any rule or regulation promulgated under the 1933
Act, the Exchange Act or any state securities law, and the Company shall
reimburse each such Holder, affiliate, officer or director or partner,
underwriter or controlling person for any legal or other expenses incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
any Holder in any such case for any such loss, claim, damage, liability or
action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder or any
other officer, director or controlling person thereof.
 
 
3

--------------------------------------------------------------------------------

 
b.           Holder Indemnity.  Each Holder shall indemnify and hold harmless
the Company, its affiliates, its counsel, officers, directors and
representatives, any underwriter (as defined in the 1933 Act) and each person,
if any, who controls the Company or the underwriter (within the meaning of the
1933 Act or the Exchange Act), against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the 1933
Act, the Exchange Act or any state securities law, and the Company shall
reimburse each such Holder, affiliate, officer or director or partner,
underwriter or controlling person for any legal or other expenses incurred by
them in connection with investigating or defending any loss, claim, damage,
liability or action; insofar as such losses, claims, damages or liabilities (or
actions and respect thereof) arise out of or are based upon any statements or
information provided by such Holder to the Company expressly for use in
connection with the offer or sale of Registerable Securities.
 
c.           Notice; Right to Defend.  Promptly after receipt by an indemnified
party under this Section 5 of notice of the commencement of any action
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against any indemnifying party under this Section
5 deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in and if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if the indemnified party reasonably believes that
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Agreement only if and to the extent that such failure is
prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
d.           Contribution.  If the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the responsibility of
the indemnifying party on the one hand and the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations.  The relevant fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  Notwithstanding the foregoing, the amount any Holder
shall be obligated to contribute pursuant to this Agreement shall be limited to
an amount equal to the proceeds to such Holder of the Registerable Securities
sold pursuant to the registration statement which gives rise to such obligation
to contribute (less the aggregate amount of any damages which the Holder has
otherwise been required to pay in respect of such loss, claim, damage, liability
or action or any substantially similar loss, claim, damage, liability or action
arising from the sale of such Registerable Securities).
 
e.           Survival of Indemnity.  The indemnification provided by this
Agreement shall be a continuing right to indemnification and shall survive the
registration and sale of any Registerable Securities by any person entitled to
indemnification hereunder and the expiration or termination of this Agreement.
 
6.           Remedies.
 
a.           Time is of Essence.  The Company agrees that time is of the essence
of each of the covenants contained herein and that, in the event of a dispute
hereunder, this Agreement is to be interpreted and construed in a manner that
will enable the Holders to sell their Registerable Securities as quickly as
possible after such Holders have indicated to the Company that they desire their
Registerable Securities to be registered.  Any delay on the part of the Company
not expressly permitted under this Agreement, whether material or not, shall be
deemed a material breach of this Agreement.
 
b.           Remedies Upon Default or Delay.  The Company acknowledges the
breach of any part of this Agreement may cause irreparable harm to a Holder and
that monetary damages alone may be inadequate.  The Company therefore agrees
that the Holder shall be entitled to injunctive relief or such other applicable
remedy as a court of competent jurisdiction may provide.  Nothing contained
herein will be construed to limit a Holder's right to any remedies at law,
including recovery of damages for breach of any part of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
7.           Notices.
 
a.           All communications under this Agreement shall be in writing and
shall be mailed by first class mail, postage prepaid, or telegraphed or telexed
with confirmation of receipt or delivered by hand or by overnight delivery
service,
 
b.           If to the Company, at:


WPCS International Incorporated
              One East Uwchlan Avenue, Suite 301
Exton, Pennsylvania 19341
Attn:  Andrew Hidalgo, CEO


or at such other address as it may have furnished in writing to the Holders of
Registerable Securities at the time outstanding, or
 
c.           if to any Holder of any Registerable Securities, to 9000 SW
Freeway, Suite 410, Houston, TX 77074, or at such other address as he or she may
have furnished in writing to the Company at the time outstanding.
 
d.           Any notice so addressed, when mailed by registered or certified
mail shall be deemed to be given three (3) days after so mailed, when
telegraphed or telexed shall be deemed to be given when transmitted, or when
delivered by hand or overnight shall be deemed to be given when delivered.
 
8.           Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Company and each of the Holders.
 
9.           Amendment and Waiver.  This Agreement may be amended, and the
observance of any term of this Agreement may be waived, but only with the
written consent of the Company and the Holders of securities representing a
majority of the Registerable Securities; provided, however, that no such
amendment or waiver shall take away any registration right of any Holder of
Registerable Securities or reduce the amount of reimbursable costs to any Holder
of Registerable Securities in connection with any registration hereunder without
the consent of such Holder; further provided, however, that without the consent
of any other Holder of Registerable Securities, any Holder may from time to time
enter into one or more agreements amending, modifying or waiving the provisions
of this Agreement if such action does not adversely affect the rights or
interest of any other Holder of Registerable Securities.  No delay on the part
of any party in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any party of any
right, power or remedy preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy.
 
 
6

--------------------------------------------------------------------------------

 
10.           Counterparts; Attorney’s Fees.  One or more counterparts of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.  The
prevailing party in any action or proceeding relating to or arising out of this
Agreement shall recover its reasonable attorney’s fees and other costs from the
non-prevailing party, in addition to any other relief to which such prevailing
party is entitled.
 
11.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Pennsylvania, without
giving effect to conflicts of law principles.
 
12.           Invalidity of Provisions.  If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
 
13.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has executed or caused to be duly executed
this Registration Rights Agreement as of the 2nd day of August, 2007.
 
 
 
WPCS INTERNATIONAL INCORPORATED

         
/s/ ANDREW HIDALGO           
   
/s/ HAK-FONG MA
 
Andrew Hidalgo, 
Chief Executive Officer
   
Hak-Fong Ma
 
 
   
 
 

 
 

             
 
 
/s/ ROBERT WINTERHALTER       Robert Winterhalter                  

 
 
 
 
 
 
 

